Citation Nr: 0829427	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  95-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic arthritis, left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic arthritis, right knee.

3.  Entitlement to an initial evaluation in excess of 0 
percent for tinea pedis.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture to right ankle.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for spinal stenosis.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for congestive heart 
failure.

12.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1954 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In March 
1995, the RO denied an increased rating higher than 10 
percent for the left knee disability.  The RO denied service 
connection for bilateral hearing loss, tinnitus, spinal 
stenosis, vertigo, sleep apnea, congestive heart failure, and 
individual unemployability in April 2005, and also granted 
service connection for tinea pedis assigning a 0 percent 
evaluation, effective August 30, 2002.  In November 2006, the 
RO denied an increased rating higher than 10 percent for a 
right knee disability, denied an increased rating higher than 
10 percent for a right ankle disability, and denied service 
connection for a left ankle disability.  

The veteran testified at an RO hearing regarding the left 
knee disability in June 1995.  In August 2003, the Board 
remanded the left knee disability claim.  The requested 
development has since been accomplished.  The veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO in June 2008 regarding all of his 
claims.  A transcript of the hearing is of record.

The Board hearing testimony notes that, apparently the 
statement of the case addressing the service connection 
claims for bilateral hearing loss, tinnitus, vertigo, sleep 
apnea, congestive heart failure, and spinal stenosis, the 
initial increased rating claim for tinea pedis, and the claim 
for entitlement to individual unemployability was sent to the 
veteran's previous representative and the veteran's present 
representative never received it.  Notwithstanding, the 
present representative stated he was not prejudiced by his 
failure to receive it; testimony was taken on these matters; 
and, as it was clear that the veteran wanted to appeal all of 
those issues, all issues were considered to be on appeal.  

The veteran submitted evidence in June 2008 after the case 
was certified to the Board that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the new evidence.

The issues of service connection for spinal stenosis and left 
ankle disability and increased ratings for the bilateral knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows present hearing loss and tinnitus 
disabilities, competent and credible evidence of exposure to 
acoustic trauma in service, and medical evidence relating the 
hearing loss disability to service.

2.  The bilateral tinea pedis involves total body surface 
less than 5 percent with no exposed body surface involved and 
is treated by over-the-counter moisturizers and anti-fungal 
cream.

3.  The right ankle disability is manifested by dorsiflexion 
most severely limited to 14 degrees and plantar flexion most 
severely limited to 28 degrees.

4.  In the June 2008 Board hearing, prior to the promulgation 
of a decision, the veteran testified that he wished to 
withdraw his appeals with respect to the service connection 
claims for vertigo, sleep apnea, and congestive heart 
failure, and his claim for entitlement to individual 
unemployability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385. (2007).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.385. (2007).

3.  The criteria for an initial rating in excess of 0 percent 
for bilateral tinea pedis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7806, 7813, 7816 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of right ankle fracture have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).

5.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for vertigo, the 
Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).

6.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for sleep apnea, the 
Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).

7.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for congestive heart 
failure, the Board does not have jurisdiction to consider the 
claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

8.  Because the appellant has withdrawn his appeal with 
respect to the claim for entitlement to individual 
unemployability, the Board does not have jurisdiction to 
consider the claim and it is dismissed. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the original service connection claim for tinea 
pedis by letter dated in February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

After the RO granted service connection for tinea pedis in 
April 2005, the veteran filed a notice of disagreement with 
the assigned rating in March 2006.  While the veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim or the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

The RO also provided the veteran with preadjudication notice 
with respect to the increased rating claim for the right 
ankle disability in February 2005.  In August 2006 and May 
2008, the RO provided notice of the additional requirements 
for substantiating an increased rating claim pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  While the 
notice in August 2006 and May 2008 was not provided prior to 
the initial adjudication of the claim, the veteran has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in a June 2008 
supplemental statement of the case, following the provision 
of notice.  No fundamental unfairness is shown as a result of 
the untimely notification.  

VA obtained the service medical records, although the RO 
apparently lost the service records after the disability 
ratings for tinea pedis and the right ankle disability were 
assigned.  Since the determinative issue is the level of 
impairment involving the veteran's tinea pedis and right 
ankle disabilities rather than any relationship to service, 
the increased rating claims are not affected by the lack of 
service medical records.  VA also has assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the severity 
of the tinea pedis and right ankle disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time. 

The veteran's service connection claims for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 



Service connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Hearing testimony reflects that he served 
in the U.S. Navy aboard the USS Lake Champlain and the USS 
America as a Naval aviator and was a member of the Shooting 
Stars, which is the premier parachute team of the U.S. Navy.  
The veteran testified that he spent full time in charge of 
the jet shop power plants and was above deck for all test 
operations of engines on A-6's, F-14's, F-18's, and SH-3 
Alpha helicopters.  He indicated that he wore earplugs and a 
helmet protector but that it "squawked."  He recalled that 
he did not receive any treatment for hearing loss or ringing 
in his ears on active duty and mentioned that ringing in his 
ears was sporadic.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

A March 2000 VA medical record shows diagnoses of mild high 
frequency sensorineural hearing loss in both ears, and 
occasional tinnitus.

On the authorized VA audiological evaluation in December 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
50
LEFT
25
20
20
40
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  A 
tinnitus diagnosis was given by history.

A June 2008 private audiological report shows word 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear and a diagnosis of mild to moderate 
high frequency sensorineural hearing loss in the right ear 
and a slight-mild sensorineural hearing loss in the left ear.

Personnel records show the veteran's military occupational 
specialty was Master Naval Test Parachutist and that he 
served in the U.S. Navy for 26 years.  The veteran's 
testimony regarding his exposure to noise from aircraft and 
helicopter engines in service is competent in that he is able 
to testify as to that which he can experience by sense.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His testimony 
regarding his in-service experiences also is credible.  For 
these reasons, the veteran is presumed to have been exposed 
to acoustic trauma in service.

As the record shows present findings of bilateral hearing 
loss and tinnitus disabilities and exposure to acoustic 
trauma in service, the determinative issue is whether there 
is any relationship between these.

A March 2000 VA audiological record shows complaints of 
hearing loss in the right ear greater than the left related 
to noise exposure in service and occupation.  Occasional 
tinnitus also was noted.  A June 2008 private audiological 
report notes the veteran's exposure to significant noise 
levels from jet engines during his 26 year service in the 
U.S. Navy.  The examiner found that it was more likely that 
the veteran's hearing loss was acquired while he served in 
the Navy for many years.

The favorable evidence outweighs any negative evidence in 
this case.  The record shows current hearing loss and 
tinnitus disabilities, acoustic trauma in service, and a 
medical opinion relating the hearing loss to service.  The 
June 2008 examiner noted that tinnitus was not reported on 
the last examination; however, the veteran testified that his 
tinnitus was intermittent rather than persistent.  Given the 
fact that the hearing loss is shown to be related to service, 
all doubt is resolved in the veteran's favor that his 
tinnitus disability also is related to his acoustic trauma in 
service, even if it is only occasional. 

Service connection for bilateral hearing loss and tinnitus is 
warranted.  38 C.F.R. § 3.102.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Where entitlement to 
compensation already has been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  

Tinea pedis

The RO granted service connection for bilateral tinea pedis 
in April 2005 assigning a 0 percent evaluation, effective 
August 30, 2002.  The veteran appealed this rating seeking 
entitlement to a higher disability rating.

That regulations provide that dermatophytosis (or tinea 
corporis, tinea capitis, tinea pedis, tinea barbae, tinea 
unguium, and tinea cruris) should be rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 
7803, 7804, or 7805), or dermatitis (DC 7806), depending upon 
the predominant disability. 38 C.F.R. § 4.118, DC 7813.  The 
veteran's tinea pedis is actually rated under Diagnostic Code 
7816 for psoriasis, which has the same criteria as 
dermatitis.  

Under both Diagnostic Codes 7816 for psoriasis and 7806 for 
dermatitis or eczema, a 0 percent rating is assigned for less 
than 5 percent of the entire body or exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  

A 10 percent rating requires that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of less than six weeks during the past 
12-month period.  

A 30 percent rating requires that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period. 

A 60 percent rating requires more than 40 percent of the 
entire body, or more than 40 percent of exposed areas be 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2007).

A December 2006 VA examination report shows the veteran uses 
over-the-counter moisturizer cream and not any anti-fungal 
cream at present.  He stated that the rash is still present 
and if he sees signs of skin pealing, he uses over-the-
counter antifungal cream.  Over that past 12 months, he only 
has used a skin moisturizer and an over-the-counter 
antifungal cream.  About one year ago he started developing 
pruritis and worsening rash.  He stated that the skin 
condition is improving over time.  He denies any side effects 
from any of the medications he has used over the last 12 
months.  On diagnosis, the examiner stated that the veteran 
had bilateral tinea pedis and that the total body surface 
involved by this condition was less than 5 percent.  There 
was no exposed body surface area involved by this condition.

These findings support the criteria for a 0 percent 
(noncompensable) rating under the skin diagnostic codes for 
psoriasis and dermatitis.  

The level of impairment associated with the bilateral tinea 
pedis has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 0 percent rating.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability picture also is not unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  A December 
2006 VA examination report shows that the veteran was 
employable for physical and sedentary type jobs and that 
there was no functional impairment as a result of his tinea 
pedis disability.  This does not show marked interference 
with employment; nor does the evidence show frequent periods 
of hospitalization due the tinea pedis.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, there is no basis for further action on this question.

The preponderance of the evidence is against the claim for an 
initial rating in excess of 0 percent for bilateral tinea 
pedis; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

Right ankle

The RO granted service connection for residuals of right 
ankle fracture in September 1992 assigning a 10 percent 
evaluation, effective June 26, 1992.  Claims for an increased 
rating were denied in March 1995, June 1995, and by the Board 
in October 2002.

The veteran filed his present increased rating claim in March 
2006.  He testified that he gets swelling in his right ankle 
and has to wrap it up and put icepacks on it.

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which evaluates limitation of 
motion in the ankle.  Moderate limitation of motion warrants 
a 10 percent rating.  Marked limitation of motion warrants a 
20 percent rating.

The average normal range of motion in the ankle is 0 to 20 
degrees of ankle dorsiflexion and 0 to 45 degrees of ankle 
plantar flexion. See 38 C.F.R. § 4.71a, Plate II.

An October 2006 VA examination report shows the veteran's 
complaints of his right ankle getting worse over the years.  
Ankle pain was worse with walking and going up and down 
stairs.  On physical examination, there were positive 
arthritis changes.  For range of motion, he was able to 
dorsiflex to 15 degrees and plantar flex to 40 degrees.  He 
complained of pain on the end of range of flexion and 
dorsiflexion.  There was no instability with stressing of the 
ankle joint and motor strength was 5 out 5 in all planes.  
After repetitive range of motion of the right ankle, there 
was additional loss of joint function of 10 percent, 
secondary to pain.  There was no additional loss due to 
fatigue or lack of coordination.  X-ray impression of the 
right ankle showed calcaneal spurs especially inferior with 
no other significant degenerative findings, and mild soft 
tissue swelling.  The assessment was right ankle degenerative 
joint disease.

A December 2006 VA examination report shows the right ankle 
usually did not bother the veteran but when it was at its 
worst, he tried to drastically limit how much he walked.  He 
essentially did not walk until it felt better.  On physical 
examination, there was no swelling, warmth, tenderness, 
crepitus, or effusion.  He had 21 degrees of extension, 25 
degrees of flexion, 28 degrees of inversion, and 15 degrees 
of eversion.  Repeated flexion and extension of the ankle did 
not cause pain, weakness, fatigue, incoordination, or 
decreased range of motion.

The October 2006 VA medical record shows that after 
repetitive movement, the most severe limitation of motion in 
the right ankle is 14 degrees of dorsiflexion and 35 of 
plantar flexion.  In December 2006, his extension 
(dorsiflexion) was to 21 degrees and his flexion (plantar 
flexion) was to 28 degrees with no additional decrease with 
repetitive movement.

The limitation in range of motion in the right ankle is not 
shown to be more than moderate, based on what is considered 
normal range of motion under 38 C.F.R. § 4.71a, Plate II.  
The veteran can dorsiflex and plantar flex to more than 
halfway between the normal ranges of motion for the ankle, 
even after repetitive movements.  This impairment does not 
warrant a disability rating higher than 10 percent under 
Diagnostic Code 5271.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain the right ankle that affect 
his ability to do physical activities.  Any functional 
impairment in the right ankle, however, already has been 
considered by the 10 percent rating assigned under Diagnostic 
Code 5271.  The veteran mentioned in December 2006 that most 
of the time his right ankle did not bother him.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  The level 
of impairment in the right ankle has been relatively 
consistent throughout this appeals period.  Therefore, 
"staged ratings" are inappropriate in this case.

The veteran's disability picture also is not unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  A December 
2006 VA examination report shows that the veteran should be 
able to perform a more active job than just a sedentary job 
based, in part, on examination of the right ankle.  This does 
not show marked interference with employment; nor is there 
evidence of frequent periods of hospitalization.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, there is no basis for further action on this question.

The preponderance of the evidence is against the claim for an 
evaluation higher than 10 percent for the right ankle 
disability; there is no doubt to be resolved; and an 
increased rating is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58. 

Withdrawn issues

At the Board hearing, the veteran testified that he wished to 
withdraw his service connection claims for vertigo, sleep 
apnea, and congestive heart failure, as well as his claim for 
entitlement to individual unemployability.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  The only 
exception for the written requirement is if the withdrawal 
takes place on record at a hearing and it may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

As the veteran has withdrawn his appeal with respect to the 
above-mentioned issues, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction and the issues of service 
connection for vertigo, sleep apnea, and congestive heart 
failure, as well as entitlement to individual unemployability 
are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an initial evaluation in excess of 0 percent 
for tinea pedis is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture to the right ankle is denied.

The appeal with respect to the claim for entitlement to 
service connection for vertigo is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for sleep apnea is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for congestive heart failure is dismissed.

The appeal with respect to the claim for entitlement to 
service connection to individual unemployability is 
dismissed.


REMAND

The veteran's service medical and personnel records 
reflecting his 26 years of service in the U.S. Navy are not 
in the claims file.  A March 2007 supplemental statement of 
the case refers to the service medical records regarding the 
left ankle condition; so the service records appeared to be 
in the Newark RO's possession at that time.  The National 
Personnel Records Center responded in April 2007 that the 
service records had been provided to the Newark RO in 
November 1981.  The RO asked the veteran if he had any copies 
of his service records and reportedly looked in their file 
room.  In April 2007, the RO made a formal finding of 
unavailability of the service records.

Since the veteran's service records reflect 26 years of 
service, which presumably involves multiple envelopes, and 
they were associated with the claims file with the RO as late 
as March 2007 per the supplemental statement of the case, 
additional efforts should be made to find these records.  A 
careful consideration should be made for any transfers of the 
claims file throughout the appeals period.  VA has a 
heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed or lost, as in this case.  
See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

The veteran was a Master Naval Test Parachutist in service.  
He retired as a Chief Petty Officer, E-7.  He testified that 
he first injured his back in May 1956 when he was heading 
back to California to fly back to Japan, where he was 
stationed and had "hitched a ride" on a B-52.  He recalled 
that about 40 minutes into the flight, they lost the engine 
and the other one was smoking and they ordered him to "bail 
out" at 1000 feet.  The plane did not crash and made a 
straight landing downwind at Quad City Airport.  He injured 
his back on parachute landing but did not receive any 
treatment because he was in transit and was trying to get 
back to his duty station.  Regarding his left ankle, he 
testified that he first injured his ankle in 1969 during an 
air show with the Shooting Stars in Beaver Falls, 
Pennsylvania.  During one of the jumps, his left foot hit the 
ground and turned under and he went straight down to his 
tailbone.  He did not go to the hospital but had a corpsman 
tape it up, and was told not to jump for six weeks.  He did 
not go for any other treatment for his ankle.  The veteran 
also submitted a June 2008 lay statement from a fellow 
serviceman, who recalled that during a demo jump in service 
the veteran suffered a very hard landing taking most of the 
impact in the back and twisting his left ankle.  The veteran 
was slow in getting up and was in obvious pain.

A February 2000 private magnetic resonance imaging (MRI) 
report shows minimal L4-5 broad-based disc bulge with mild 
mass effect on the anterior thecal sac at that level.  An 
October 2001 VA examination report shows a diagnosis of 
calcaneal spur, left ankle.  A February 2003 private medical 
records shows a finding of lumbar spondylosis.  In July 2008, 
a private medical record shows an impression of lumbosacral 
strain.  X-rays revealed an L4-L5 Grade 1 spondylolisthesis 
with arthritis changes and disc degeneration.  

As the record contains competent and credible testimony 
regarding in-service injuries to the back and left ankle, and 
current disabilities in the back and left ankle, a medical 
opinion is necessary to determine whether there is any 
relationship between these.

The last July 2008 private medical record also was not 
reviewed by the RO or waived for RO consideration; so the 
Board cannot consider it at the first instance.

With respect to the knees, the veteran testified that during 
his last examination in 2006 he was found not to have lateral 
instability.  The veteran testified during the 2008 hearing 
that he did, in fact, have lateral instability.  He indicated 
that he lost his balance about twice a week and wore 
orthopedic hinge knee braces.  The last VA examination of 
record is in December 2006.  As the veteran has testified 
that his knee disabilities are worse than reflected in 2006, 
another examination is necessary to evaluate the present 
severity of the bilateral knee disabilities.  See VAOPGCPREC 
11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Make additional efforts to obtain the 
veteran's service records that were shown 
to be in the Newark RO's possession as of 
March 2007.  Special consideration should 
be given to any transfers of the claims 
file during the appeals period.  All 
efforts should be documented.

2.  After completion of #1, schedule the 
veteran for a VA orthopedic examination to 
determine whether any present disabilities 
in the lumbar spine and left ankle are at 
least as likely as not related to any 
event in service, including the veteran's 
credible reports of injuries incurred 
during his service as a Master Naval Test 
Parachutist.  The examiner is to accept 
those statements as factual.  X-ray and 
magnetic resonance imaging studies should 
be performed to determine the presence of 
a left ankle disability.

The claims file should be reviewed by the 
examiner in conjunction with the 
examination and a complete rationale 
provided for all opinions expressed.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
present severity of his bilateral knee 
disabilities.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected bilateral knee 
disability, including any limitations in 
range of motion and/or instability.

(b)  In reporting the results of range of 
motion testing, the examiner should 
specifically identify any motion 
accompanied by pain; and to the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The rationale for all opinions expressed 
should be provided.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal with 
consideration of additional evidence dated 
in July 2008.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


